Citation Nr: 1139923	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  11-09 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to special monthly pension based upon the need for aid and attendance.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to June 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision on behalf of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a June 2010 rating decision the RO established special monthly pension at the housebound level, but denied entitlement to special monthly pension based upon the need for aid and attendance.  In his April 2011 VA Form 9 the Veteran perfected his appeal only as to the aid and attendance issue.  The Veteran withdrew his request for a Board hearing in August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  The evidence does not demonstrate that the Veteran is in need of the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1502, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a January 2009 VA letter.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA examination reports, private treatment records, and the Veteran's statements in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

VA law provides that a person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502 (West 2002 & Supp. 2011).  Regulations provide that a person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b), (c) (2011).

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

In this case, the Veteran contends that special monthly pension based upon the need for aid and attendance is warranted because he had to rely on others.  In his April 2011 VA Form 9 he stated he had no left eye vision and limited right eye vision.  He reported he was housebound and unable to drive because of his vision impairment.  He stated that his daughter and daughter-in-law had to take him shopping and for his medical appointments because of his limited vision.  In his June 2009 notice of disagreement he reported that his cleaning lady performed errands for him and bought his groceries.  He stated he was unable to cook using his stove.  

Private medical records dated in January 2009 show the Veteran reported stable visual acuity with some left eye (OS) stars.  The examiner noted visual acuity of 20/40-2 in the right eye (OD) and counting fingers at three feet in the left eye.  Confrontation fields were normal.  The diagnoses included dry age-related macular degeneration to the right eye, wet age-related macular degeneration with stable mature disciform, epiretinal membrane and pseudohole in the right eye, bilateral cataract, and compound hypertrophic astigmatism with presbyopia.  The examiner noted the retina was stable and that while a driver's license form was completed he would need to update his right lens to get an unrestricted license.  The examiner noted the present diagnoses in a February 2009 report, but provided no opinion as to whether the Veteran was in need of aid and attendance.  A March 2009 report noted he complained of a three week history of blurry right eye vision.  Visual acuity was reported as 20/200 in the right eye with correction and as counting fingers at five feet in the left eye.  The diagnoses included exudative macular degeneration in the right eye and exudative macular degeneration in the left eye with significant disciform scar, bilateral partial vitreous detachment, and bilateral cataract.  

VA eye examination in June 2010 noted the Veteran claimed he was too disabled to leave his home and that he was receiving treatment for macular degeneration.  Visual acuity was 20/60 in the right eye with correction and counting fingers in the left eye.  There was a full confrontation field in the right eye and a large central scotoma in the left with ability to count fingers in the periphery.  The diagnoses were bilateral macular degeneration, left greater than right, and bilateral age-related cataract.  The examiner found the level of vision in the Veteran's right eye should not prevent him from leaving his home or tending to the tasks of daily living.  

A June 2010 VA aid and attendance examination report noted the Veteran stated he was unable to drive, but that he was able to go for walks in his neighborhood.  He was accompanied by his daughter who had driven him for the appointment and he stated his daughter or daughter-in-law checked on him daily and prepared meals for him that could be heated in a microwave oven.  His daughter-in-law provided housekeeping.  It was noted he did not use an orthopedic or prosthetic appliance.  He stated he had occasional mild orthostasis and some difficulty recognizing people due to low vision, but that he was able to get around his house okay.  His typical day was described as involving some tinkering in his garage, some television watching, some time in his yard, and visiting with his daughter and daughter-in-law.  He stated he was able to perform all basic activities of daily living without assistance which were identified as self-feeding, dressing and undressing, bathing, grooming, and toileting.  He denied problems with loss of balance or falling and stated his upper extremity function was normal.  

The examiner noted that the Veteran denied any symptoms associated with his hypertension, that he had good control of his benign prostatic hypertrophy (BPH), and that his gastroesophageal reflux disease (GERD) symptoms of heartburn were fully controlled with medication.  A review of systems report noted he reported generally good health except for his eyes.  The diagnoses included macular degeneration with reference to the VA eye examination for details and essential hypertension, GERD, and BPH without demonstrable impact on functional ability.  

Based upon the record, the Board finds the overall evidence does not demonstrate that the Veteran is in need of the regular aid and attendance of another person.  He is not a patient in a nursing home and he is not blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  The evidence does not show that his corrected visual acuity in both eyes is 5/200 nor that he has concentric contraction of the visual field to five degrees or less.  The June 2010 VA examination findings are persuasive that the Veteran has sufficient right eye vision such that he was able to tend to the tasks of daily living.  The Veteran is not shown to be unable to dress or undress himself, to keep himself ordinarily clean and presentable, to need adjustment of any special prosthetic or orthopedic appliances which cannot be done without aid, to feed himself through the loss of coordination of upper extremities or through extreme weakness, to attend to the wants of nature, or to be incapable due to physical or mental impairments which requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose blindness or any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds that while the Veteran is competent and credible to report the impact of his nonservice-connected disabilities, and particularly his visual acuity, on his activities, the Board finds that his description of that impact provided at the most recent VA examination is essentially in accord with the VA examiner's opinion regarding the absence of the need for regular aid and attendance based on the demonstrated visual acuity and in accordance with the governing legal criteria as set forth above.  Therefore, the Board finds entitlement to special monthly pension based upon the need for aid and attendance is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to special monthly pension based upon the need for aid and attendance is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


